Case: 12-10171     Document: 00511968686         Page: 1     Date Filed: 08/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 24, 2012
                                     No. 12-10171
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

ARTHUR JARROD JACKSON, also known as Arthur J. King,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:92-CR-499-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Arthur Jarrod Jackson, federal prisoner # 24173-077, appeals the district
court’s denial of his motion for a sentence reduction pursuant to 18 U.S.C.
§ 3582(c)(2). Jackson argues that district court erred in not conducting an 18
U.S.C. § 3553 analysis; the applicable Guidelines violated his due process and
equal protection rights; the district court should have applied a 1:1 ratio; his
sentence was based on U.S.S.G. § 2D1.1 and then enhanced under U.S.S.G.
§ 4B1.1 and, therefore, the district court erred in denying his motion because he

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10171    Document: 00511968686      Page: 2   Date Filed: 08/24/2012

                                  No. 12-10171

was sentenced under § 4B1.1; and the sentencing judge should have decided his
§ 3582(c)(2) motion as the sentencing judge expressly stated that if Congress
ever reduced the guidelines range for this offense, Jackson’s sentence should be
reduced.
      Because Jackson’s sentence was based on the career offender guidelines
provision, § 4B1.1, the reductions resulting from the amended § 2D1.1 would
have no impact on his offense level or the applicable guidelines range.
Therefore, § 3582(c)(2) did not authorize a reduction in Jackson’s sentence. See
U.S.S.G. § 1B1.10(a)(2)(B); United States v. Anderson, 591 F.3d 789, 790-91 &
n.9 (5th Cir. 2009). Accordingly, the district court did not abuse its discretion
in denying his § 3582(c)(2) motion.
      For the first time on appeal, Jackson also contends that the district court
abused its discretion by failing to do a complete § 3553 analysis, including
consideration of numerous additional issues. Because Jackson did not raise
these issues in the district court, review is limited to plain error. United States
v. Jones, 596 F.3d 273, 276 (5th Cir. 2010). To show plain error, Jackson must
show a forfeited error that was clear or obvious and that affected his substantial
rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If he made this
showing, this court would have the discretion to correct the error but only if it
seriously affected the fairness, integrity or public reputation of judicial
proceedings. Id.
      Because Jackson’s arguments are not based on a retroactively applicable
amendment to the Guidelines, he may not raise them in a § 3582(c)(2)
proceeding. See U.S.S.G. § 1B1.10(a); see Dillon v. United States, 130 S. Ct.
2683, 2694 (2010). The district court determined that Jackson was ineligible for
a reduction under § 3582(c)(2) and, therefore, the district court was not required
to determine whether the § 3553(a) sentencing factors warranted a reduction.
See Dillon, 130 S. Ct. at 2691-92. The principles of United States v. Booker, 543
U.S. 220 (2005), and its progeny also do not apply to § 3582(c)(2) proceedings; a

                                        2
   Case: 12-10171    Document: 00511968686      Page: 3   Date Filed: 08/24/2012

                                  No. 12-10171

sentencing court lacks discretion to reduce a sentence further than the reduction
allowed pursuant to § 1B1.10. Dillon, 130 S. Ct. at 2692; United States v.
Doublin, 572 F.3d 235, 237-39 (5th Cir. 2009). Jackson’s arguments based upon
extra-circuit opinions are unavailing as this court is bound by its precedent
unless it is overruled by an en banc decision of this court or by a decision of the
Supreme Court. See United States v. Treft, 447 F.3d 421, 425 (5th Cir. 2006).
      AFFIRMED.




                                        3